Exhibit 10.4

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

(OUTSIDE DIRECTORS)

1. Grant of Restricted Share Units. Seagate Technology Public Limited Company, a
public company incorporated under the laws of the Republic of Ireland with
limited liability (the “Company”), hereby grants to you (the Participant named
in Section 2 below) the number of Restricted Share Units set forth in Section 2
below subject to the terms and conditions of the Seagate Technology Public
Limited Company 2012 Equity Incentive Plan, as may be amended from time to time
and including any exhibits thereto (the “Plan”) and this Restricted Share Unit
Agreement, including any exhibits hereto (the “Agreement”) (collectively, the
“Award”). In the event of a conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall govern. Unless otherwise defined
in this Agreement, any capitalized term used in this Agreement shall have
the meaning assigned to such term in the Plan.

2. Award Terms. Subject to further detail included in this Agreement, the key
terms related to the Award are as follows:

(a) Participant.

(b) Global ID Number.

(c) Date of Grant.

(d) Grant Number.

(e) Number of Restricted Share Units.

(f) Vesting Schedule. Subject to the terms of the Agreement, including but not
limited to Section 3 hereof, and your Continuous Service on the Board, the Award
shall vest in full on the earlier of: (i) the first anniversary of the Date of
Grant and (ii) one day prior to the next election of Directors following the
Date of Grant.

3. Vesting and Settlement.

(a) Subject to Sections 3(b), 3(c) and 3(d) below, the Restricted Share Units
will vest as provided in Section 2 above.

(b) In the event of your termination of Continuous Service on account of your
death, a pro-rata portion of the Restricted Share Units shall vest, based upon
the number of days between the Date of Grant and the date of such termination.

(c) In the event of a Change of Control, the Restricted Share Units shall vest
immediately prior to the consummation of the Change of Control, so long as your
termination of Continuous Service has not previously occurred.

(d) In the event of your termination of Continuous Service for any other reason,
you shall forfeit any and all Restricted Share Units that have not vested as of
the date of such termination.



--------------------------------------------------------------------------------

(e) Upon the vesting of any Restricted Share Units, as promptly as is reasonably
practicable (but in any event no later than March 15 of the calendar year
following the calendar year of vesting), Shares (which shall be fully paid up at
the Date of Grant) shall be issued to you, and the Company shall deliver to you
appropriate documentation evidencing the number of Shares issued in settlement
of such vested Restricted Share Units. However, the settlement of the Restricted
Share Units shall be conditioned upon your making adequate provision for
Tax-Related Items, as discussed in Section 7 below.

4. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from such registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting of the
Restricted Share Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign law or
under rulings or regulations of the U.S. Securities and Exchange Commission or
of any other governmental regulatory body, or prior to the obtaining of any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable.

5. Shareholder Rights. You shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of the Shares subject to
the Restricted Share Units unless and until such Shares have been issued by the
Company to you. No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Article 12 of the Plan.

6. Transferability. The Restricted Share Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you other than
by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

7. Responsibility for Taxes.

(a) Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payment on account or other tax-related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount, if any, actually
withheld by the Company or the Affiliate. You further acknowledge that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Share Units,
the issuance of Shares, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b) Subject to Sections 7(c) and 7(d) below, your acceptance of this Agreement
constitutes your instruction and authorization to your brokerage firm (or, in
the absence of a designated brokerage firm, any brokerage firm determined
acceptable to the Company for such

 

2



--------------------------------------------------------------------------------

purpose) to sell on your behalf the number of whole Shares from those Shares
issuable to you upon settlement of the Restricted Share Units as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy any
applicable withholding obligation for Tax-Related Items. Such Shares will be
sold on the day the Tax-Related Items are to be determined or as soon thereafter
as practicable. You will be responsible for all brokers’ fees and other costs of
sale, which fees and costs may be deducted from the proceeds of the foregoing
sale of Shares, and you agree to indemnify and hold the Company and any
brokerage firm selling such Shares harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed your Tax-Related Items, such excess cash will be deposited into the
securities account established with the brokerage firm for the settlement of
your Restricted Share Units. You acknowledge that the broker or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy your Tax-Related
Items.

(c) At any time before any taxable or tax withholding event, the Company may, in
its sole discretion, elect to satisfy any withholding obligation with respect to
the Tax-Related Items by withholding Shares to be issued upon settlement of the
Restricted Share Units; provided, however, that the Committee (as constituted to
satisfy Rule 16b-3 of the Exchange Act) shall approve any such election to
withhold Shares, to the extent necessary or desirable to exempt the transaction
under Rule 16b-3 of the Exchange Act. To the extent the Company (with the
Committee’s approval, if applicable) makes such an election, you hereby
authorize the Company to withhold Shares otherwise issuable upon settlement of
the Restricted Share Units having a Fair Market Value on the date of settlement
equal to the amount sufficient to satisfy the Tax-Related Items.

(d) As an alternative or in addition to the withholding mechanisms described in
Sections 7(b) and 7(c) above, the Company may, in its sole discretion, elect to
satisfy any withholding obligation with respect to the Tax-Related Items by
withholding from any cash payment to be made to you by the Company or an
Affiliate and/or permit you to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
your participation in the Plan.

(e) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including up to maximum
applicable rates, in which case you may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares as
described in Section 7(c) above, for tax purposes, you will be deemed to have
been issued the full number of Shares subject to the Restricted Share Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

(f) The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares unless and until you have complied with your obligations related
to the Tax-Related Items described in this Section 7.

8. Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:

 

3



--------------------------------------------------------------------------------

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, suspended or terminated by the Company at any
time;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Restricted Share Units, or benefits in
lieu of Restricted Share Units, even if Restricted Share Units have been awarded
repeatedly in the past;

(c) all decisions with respect to future Restricted Share Unit awards, if any,
will be at the sole discretion of the Company;

(d) you are voluntarily participating in the Plan;

(e) your participation in the Plan shall not create any right to continue to
serve the Company in the capacity in effect at the Date of Grant and will not
affect the right of the Company to terminate your service as a Director pursuant
to the Memorandum and Articles of Association of the Company and any applicable
provisions of the laws of the Republic of Ireland;

(f) because you are not an employee of the Company, the Award will not be
interpreted to form an employment or service contract or relationship with the
Company or any Affiliate;

(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; and

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your Continuous Service.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

10. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of your
personal data as described in this Agreement and any other Award materials by
and among the Company and its Affiliates (whether inside or outside the European
Economic Area) for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company and its Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

You understand that Data will be transferred to a brokerage firm or share plan
service provider designated by the Company which is assisting the Company with
the implementation,

 

4



--------------------------------------------------------------------------------

administration and management of the Plan. You understand that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of Data by contacting the
Company’s Corporate Secretary. You authorize the Company, any Company-designated
brokerage firm or share plan service provider and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain, process
and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Corporate Secretary. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
the right to purchase Shares under the Plan or other equity awards or administer
or maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company’s Corporate Secretary.

11. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that you consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
online or electronic system established and maintained by the Company or any
third party designated by the Company.

12. Notices. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Any such notices from the Company to you may also be
delivered to you at the last email address you provided to the Company.

13. Choice of Law and Venue. The Award is governed by, and subject to, the laws
of the State of California, without regard to such state’s conflict of laws
rules, as provided in the Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award is made and/or to be performed.

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and the Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable laws with regard to the

 

5



--------------------------------------------------------------------------------

acquisition, issuance or sale of the Shares or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

15. Insider Trading Restrictions/Market Abuse Laws. You may be subject to
insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Share
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You are responsible for ensuring compliance with any applicable
restrictions. You should consult your personal legal advisor on this matter.

16. Foreign Asset/Account Reporting; Exchange Controls. Your country may have
certain foreign asset and/or account reporting requirements and/or exchange
controls which may affect your ability to purchase or hold Shares subject to the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in my
country. You also may be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker and/or within a certain time after receipt. You
further acknowledge that it is your responsibility to be compliant with such
regulations, and that you should consult your personal legal advisor for any
details.

17. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other participant.

18. Amendments. The Committee at any time, and from time to time, may amend the
terms of the Award; provided, however, that the rights under any Award shall not
be materially impaired by any such amendment unless (a) the Company requests
your consent and (b) you consent in writing.

19. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

21. Acknowledgements. By indicating acceptance of the Award through the
Company’s online acceptance procedure, you acknowledge that: (a) you have
received, and understand and agree to the terms of, this Agreement and the Plan
(including any exhibits to each document), (b) you accept the Award on the terms
and conditions set forth in this Agreement and the Plan (including any exhibits
to each document), and (c) this Agreement and the Plan (including any exhibits
to each document) set forth the entire understanding between you and the Company
regarding the rights to acquire the Shares subject to this Award and supersede
all prior oral and written agreements with respect thereto.

 

6